UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 4, 2010 LINEAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-14864 94-2778785 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1630 McCarthy Boulevard Milpitas, California 95035 (Address of principal executive offices, including zip code) (408) 432-1900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.Submission of Matters to a Vote of Security Holders. At the 2010 Annual Meeting of Stockholders of the Company, held on November 3, 2010, in Milpitas, California, the stockholders elected members of the Company’s Board of Directors; approved the Company’s 2010 Equity Incentive Plan; and ratified the appointment of Ernst & Young LLP as the independent registered public accounting firm. The vote for nominated directors was as follows: NOMINEE FOR WITHHELD Robert H. Swanson, Jr. Lothar Maier 1,975,453 Arthur C. Agnos John J. Gordon David S. Lee Richard M. Moley Thomas S. Volpe The vote to approve the Company’s 2010 Equity Incentive Plan was as follows: FOR AGAINST ABSTAIN The vote to ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company for fiscal year 2011 was as follows: FOR AGAINST ABSTAIN SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINEAR TECHNOLOGY CORPORATION (Registrant) Date: November 8, 2010 By: /s/ Paul Coghlan Paul Coghlan Vice President, Finance and Chief Financial Officer
